Order of fact-finding and disposition (one paper), Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about January 27, 2005, which, to the extent appealed from, as limited by the briefs, transferred custody of respondent father’s children Fernando S. and Jesus S. to petitioner New York City Administration for Children’s Services upon a finding of neglect, unanimously affirmed, without costs.
The finding of neglect under Family Court Act § 1012 (f) based upon inadequate guardianship and supervision of the subject *611children was supported by a preponderance of the evidence, including appellant’s admissions in connection with a plea in a federal court criminal proceeding that he sold illegal narcotics and possessed loaded firearms at the home of the subject children (see Family Ct Act § 1046 [b] [i]). In reviewing the court’s determinations, we must accord great weight and deference to them, including the court’s assessment of credibility, and we will not disturb those determinations where, as here, they are supported by the record (see Matter of Irene O., 38 NY2d 776, 777 [1975]; Matter of Elijah C., 49 AD3d 340 [2008]).
We have considered appellant’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Nardelli, DeGrasse and Abdus-Salaam, JJ.